       Case: 3:20-cv-00975-bbc Document #: 29 Filed: 02/05/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES UPTHEGROVE,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-975-bbc
              v.

MMHI MEDICAL DIRECTORS, ANN HEASLETT,
ERIK KNUDSON AND MARTHA ROLLI,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff James Upthegrove, who is a patient civilly committed at the Mendota

Mental Health Institute (MMHI) in Madison, Wisconsin, is proceeding on a Fourteenth

Amendment claim that defendants MMHI medical directors, Dr. Ann Heaslett, Dr. Erik

Knudson, and Martha (Molli) Rolli stopped the medication that was successfully treating

plaintiff’s panic disorder and anxiety although they had no good reason for doing so. (I have

revised the caption to reflect the correct spelling of defendants’ full names and the fact that

defendants have accepted service on behalf of Rolli, whom they identify as the medical

director at the time relevant to plaintiff’s complaint. See dkt. #20 and #26 at ¶ 2. Because

it is not clear whether there are other medical directors, I have left Doe defendants MMHI

medical directors in the caption for now.) Before the court is plaintiff’s proposed addendum

to his complaint, dkt. #11, in which he seeks to bring his same claim against three other

defendants. (Plaintiff’s motions for preliminary injunctive relief, dkt. ##9, 13 and 15, will

be addressed in a separate order.)

       Because plaintiff filed his addendum shortly before the court issued its order screening



                                              1
       Case: 3:20-cv-00975-bbc Document #: 29 Filed: 02/05/21 Page 2 of 4




plaintiff’s original complaint, the proposed amendment has not yet been screened under 28

U.S.C. § 1915(e). Plaintiff has not repeated the allegations from his original complaint in

his proposed addendum, so I will consider it a supplement to his original complaint and

screen it under § 1915(e).

       As he did with the other defendants, plaintiff alleges in his proposed supplement that

he suffers from panic disorder and severe anxiety for which he requires clonazepam (a

benzodiazepine), that defendants Tyler Laws, Illichman, and Angela Janis participated in the

decision to take him off the medication without prescribing an alternative medication, and

that they did so only because of a generalized concern that it is not a good idea for people

with a history of substance abuse to take this medication. Together with his allegations that

these defendants also knew that plaintiff had been prescribed benzodiazepine and that he

had been taking it successfully for 20 years, these allegations are sufficient to suggest that

plaintiff suffered from an objectively serious medical condition and that defendants acted

with objective unreasonableness. Plaintiff’s claim is further supported by his allegation that

he has been suffering severe side effects since stopping the medication. Therefore, I will

allow plaintiff to proceed with his Fourteenth Amendment claim against defendants Laws,

Illichman, and Janis.



                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff James Upthegrove’s motion to supplement his complaint, dkt. #11, is



                                              2
       Case: 3:20-cv-00975-bbc Document #: 29 Filed: 02/05/21 Page 3 of 4




GRANTED.

       2. Plaintiff is GRANTED leave to proceed on his claim that defendants Tyler Laws,

Illichman, and Angela Janis denied him medication for his panic disorder and severe anxiety,

in violation of the Fourteenth Amendment. Plaintiff is DENIED leave to proceed on any

other claim raised in the supplement.

       3. Plaintiff’s original complaint, along with the supplement, shall be the operative

pleading in this case.

       4. Under an informal service agreement between the Wisconsin Department of

Justice and this court, copies of plaintiff’s complaint, addendum and this order are being sent

today to the Attorney General for service on the new defendants. Under the agreement, the

Department of Justice will have 60 days from the date of the Notice of Electronic Filing in

this order in which to answer or otherwise plead to plaintiff’s complaint if it accepts service

for these defendants.

       5. The court will disregard any documents submitted by plaintiff unless plaintiff

shows on the court’s copy that he has sent a copy to the defendants or to defendants’

attorney. For the time being, plaintiff must send the defendants a copy of every paper or

document he files with the court. Once plaintiff has learned what lawyer will be representing

the new defendants, he should serve the lawyer directly rather than the defendants.

       6. Plaintiff should keep a copy of all documents for his own files. If plaintiff does not

have access to a photocopy machine, he may send out identical handwritten or typed copies

of his documents.



                                               3
       Case: 3:20-cv-00975-bbc Document #: 29 Filed: 02/05/21 Page 4 of 4




       7. If plaintiff is transferred or released while this case is pending, it is his obligation

to inform the court of his new address. If he fails to do this and defendants or the court are

unable to locate him, his case may be dismissed for failure to prosecute.

       Entered this 5th day of February, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                                4
